                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

HARVEY LEWIS                                                                     PLAINTIFF
ADC #144681

v.                           CASE NO: 5:18CV00221-JM-JJV

VARNER UNIT, et al.                                                          DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 9th day of July, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
